Citation Nr: 1328858	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-45 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome (CFS).  

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic respiratory disorder.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea, including as secondary to a chronic respiratory disorder.  

9.  Whether new and material evidence has been received to reopen a claim of service connection for psoriasis and dermatitis.  

10.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 15, 1960, to February 23, 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a video conference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The issues of service connection for arthritis, bilateral hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, and psoriasis/ dermatitis on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Hypoglycemia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  Service connection for CFS and hypertension was denied by the RO in a February 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

3.  Since the February 2009 decision denying service connection for CFS and hypertension, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

4.  Service connection for arthritis, hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, psoriasis, and dermatitis was denied by the RO in a February 2009 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

5.  Since the February 2009 decision denying service connection for arthritis, hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, psoriasis, and dermatitis, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  Hypoglycemia was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The additional evidence received subsequent to the February 2009 decision of the RO that denied service connection for CFS and hypertension is not new and material; thus, service connection for these disabilities is not reopened, and the February 2009 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The additional evidence received subsequent to the February 2009 decision of the RO that denied service connection for arthritis, hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, psoriasis, and dermatitis is new and material; thus, the service connection claims for these disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the issue of service connection for hypoglycemia, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An April 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the applications to reopen claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims, but did not receive complete notice that complied with Kent prior to the initial rating decision.  The October 2010 Statement of the Case (SOC) provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  A December 2010 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for VA examination(s) for the issues denied in this decision because such was not warranted.  The competent evidence of record shows no current diagnosis of hypoglycemia.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As such, the VA's duty to assist is met regarding these issues.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease, as recognized under 38 C.F.R. § 3.309(a), in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, sensorineural hearing loss, or hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


Hypoglycemia

The Veteran contends that service connection is warranted for hypoglycemia.  He asserts that this disability is related to service.  During his testimony at the Board hearing before the undersigned, he stated that he did not recall the precise date of onset.  

Review of the Veteran's STRs shows no complaint or manifestation of hypoglycemia.  In fact, post-service medical treatment records are similarly negative for this diagnosis.  While the Veteran testified at his Board hearing in August 2011 that he was on medication for hypoglycemia, it is noted that the identified medication is used to treat hypertension.  The Court has held that a symptom or laboratory finding without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for hypoglycemia is not warranted.

New and Material Evidence to Reopen Claims for 
Service Connection for CFS and Hypertension

Service connection for CFS and hypertension was previously denied by the RO in a February 2009 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the February 2009 rating decision included the Veteran's STRs that showed no complaint or manifestation of CFS or hypertension while the Veteran was on active duty, no post-service treatment records demonstrating these disabilities in the years immediately following service, and no medical opinions of record that established any relationship between service and the development of CFS or hypertension.  As neither CFS nor hypertension was shown to have been manifested during service, within one year thereafter, or otherwise related to service, the claims were denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  

Evidence received subsequent to the February 2009 rating decision includes records of private and VA treatment for numerous disabilities.  While, as will be described, there are some statements from both private and VA physicians relating certain disabilities to service, there are no nexus opinions related to either CFS or hypertension.  During the Board hearing in August 2011, the Veteran testified that he had been complaining of chronic fatigue ever since he was discharged from service, but he did not state that he had the symptoms while on active duty.  He gave conflicting testimony regarding the onset of his hypertension, first stating that he did not recall precisely when he was noted to have high blood pressure, then stating that it was first noted within one year of discharge from service.  Thus, while the Veteran may be competent to state that he was treated for chronic fatigue and hypertension soon after service, the testimony is not found to be credible enough to reopen the claims.  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing CFS and hypertension fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Under these circumstances, the Board finds that new and material evidence has not been submitted to reopen the claims of service connection for CFS and hypertension and the claims remain denied.  

New and Material Evidence to Reopen Claims for Service Connection for Arthritis, 
Bilateral Hearing Loss, Tinnitus, a Chronic Respiratory Disorder, 
Sleep Apnea, an Acquired Psychiatric Disorder, and Psoriasis and Dermatitis

Service connection for arthritis, bilateral hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, and psoriasis and dermatitis was previously denied by the RO in a February 2009 rating decision.  The Veteran did not appeal this determination.  As noted, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  

Evidence of record at the time of the February 2009 rating decision included the Veteran's STRs that showed no complaint or manifestation of arthritis, bilateral hearing loss, tinnitus, a respiratory disorder, sleep apnea, an acquired psychiatric disorder, and psoriasis and dermatitis while the Veteran was on active duty, no post-service treatment records demonstrating these disabilities in the years immediately following service, and no medical opinions of record that established any relationship between service and the development of these disabilities.  

Evidence received subsequent to the February 2009 rating decision includes statements from VA and private medical care providers regarding the Veteran's service, treatment that he received for pharyngitis during service, and the development of arthritis, hearing loss, a respiratory disorder, a psychiatric disability, and psoriasis.  

In this regard, in a March 2010 statement, a private physician noted that the Veteran had reportedly been exposed to asbestos during service and that it could be related to psoriatic arthritis, psoriasis, hearing loss and a nerve condition.  A January 2011 statement from a VA medical care provider noted the Veteran's treatment for pharyngitis during service and the Veteran's report of having had reactions to injections that he received while in service.  He had since been diagnosed with psoriatic arthritis, psoriasis, hearing loss and a nerve condition.  The medical care provider indicated that the these were likely all related to his time in service.  In a February 2011 statement, another private physician discussed the Veteran's several immunizations during service and the fact that the Veteran was admitted to sickbay on two occasions during service for acute pharyngitis with high fever.  Among the symptoms that the Veteran related were caused by the high fever in service were hallucinations.  The examiner related the Veteran's health problems to service.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justus, 3 Vet. App. at 510.  The Board finds the statements from the private and VA medical care providers constitute new and material evidence such that the claims for arthritis, bilateral hearing loss, a chronic respiratory disorder, psoriasis, and a nerve disorder (which was clarified during the hearing on appeal as an acquired psychiatric disorder) may be reopened.  As the claim for tinnitus may be related to hearing loss, this issue is also reopened.  As the Veteran has contended that the claim for sleep apnea is related to his claim for a chronic respiratory disorder, this claim is also reopened.  To this extent, the appeals regarding these issues are allowed.  



ORDER

Service connection for hypoglycemia is denied.  

New and material evidence not having been received the claim of service connection for CFS is not reopened and the appeal is denied.  

New and material evidence not having been received, the claim of service connection for hypertension is not reopened and the appeal is denied.  

New and material evidence having been received, the claim of service connection for arthritis is reopened.  

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of service connection for tinnitus is reopened.  

New and material evidence having been received, the claim of service connection for a chronic respiratory disorder is reopened.  

New and material evidence having been received, the claim of service connection for sleep apnea is reopened.  

New and material evidence having been received, the claim of service connection for psoriasis and dermatitis is reopened.  

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened.  



REMAND

Having decided that the claims of service connection for arthritis, hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, and psoriasis and dermatitis are reopened, as noted, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board must remand the case for additional development.  After considering the statements in the record, the Board finds that medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination or examinations to ascertain the current nature and etiology of his arthritis, bilateral hearing loss, tinnitus, a chronic respiratory disorder, sleep apnea, an acquired psychiatric disorder, and psoriasis and dermatitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any arthritis, hearing loss, tinnitus, chronic respiratory disorder, sleep apnea, acquired psychiatric disorder, and psoriasis or dermatitis is related to service, to include claimed asbestos exposure.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached, to include discussion of pertinent medical evidence/opinion in the record.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


